Appellate Case: 21-9594    Document: 010110722260        Date Filed: 08/09/2022      Page: 1
                                                                                     FILED
                                                                         United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                             August 9, 2022
                          _________________________________
                                                                            Christopher M. Wolpert
                                                                                Clerk of Court
  GREGORIO GODINEZ LOYA,

        Petitioner,

  v.                                                             No. 21-9594
                                                             (Petition for Review)
  MERRICK B. GARLAND,
  United States Attorney General,

        Respondent.
                          _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, Chief Judge, MATHESON and EID, Circuit Judges.
                  _________________________________

       Gregorio Godinez Loya is a Mexican national who seeks review of a Board of

 Immigration Appeals (BIA) decision denying his motion for reconsideration. We

 dismiss in part and deny in part the petition for review.

                                             I

       Loya is subject to a removal order from 1996. He also has an extensive

 criminal record, including three unlawful-reentry convictions, see 8 U.S.C. § 1326(a),


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-9594        Document: 010110722260   Date Filed: 08/09/2022      Page: 2



 a felony drug-trafficking conviction, and two felony convictions for driving under the

 influence. When Loya was most recently apprehended, the Department of Homeland

 Security reinstated his removal order, see id. § 1231(a)(5), and placed him in

 withholding-only proceedings, during which he applied for withholding of removal

 and relief under the Convention Against Torture (CAT).

        After a hearing, an immigration judge (IJ) denied Loya’s applications on

 multiple grounds. First, the IJ determined that several of his convictions constituted

 particularly serious crimes (PSCs) that rendered him ineligible for withholding of

 removal under both the Immigration & Nationality Act (INA) and the CAT. See id.

 § 1231(b)(3)(B)(ii); 8 C.F.R. § 1208.16(d)(2); Villegas-Castro v. Garland, 19 F.4th

 1241, 1244 (10th Cir. 2021). Alternatively, the IJ ruled that for numerous reasons on

 the merits Loya was not entitled to withholding of removal under either the INA or

 the CAT. And finally, the IJ concluded that Loya failed to show he was entitled to

 deferral of removal under the CAT.

        Loya appealed to the BIA, challenging some of the IJ’s merits rulings for

 denying withholding of removal under the INA and the CAT. But he failed to

 challenge the IJ’s other rulings—that his PSCs rendered him ineligible for relief and

 that he was not entitled to deferral of removal under the CAT. Thus, the BIA

 affirmed the IJ on the unchallenged grounds and dismissed the appeal. Loya did not

 file a petition for review.

        Instead, Loya filed a motion for reconsideration, repeating his arguments

 challenging the IJ’s merits rulings that he was not entitled to withholding of removal

                                             2
Appellate Case: 21-9594    Document: 010110722260        Date Filed: 08/09/2022      Page: 3



 or CAT protection. The BIA declined to reconsider those issues, stating that a

 motion for reconsideration was not an opportunity to reargue previous contentions or

 raise new arguments that could have been previously asserted. Accordingly, the BIA

 denied the motion for reconsideration, and Loya filed his petition for review.

                                            II

       At the outset, we dismiss the petition to the extent it challenges the BIA’s

 underlying decision. Loya had thirty days from the date of that decision to file a

 timely petition for review. 8 U.S.C. § 1252(b)(1). He failed to do so, and his motion

 for reconsideration did not toll the filing deadline. See Stone v. INS, 514 U.S. 386,

 394-95, 405-06 (1995) (requiring separate and timely petitions for review from the

 underlying removal order and the denial of a motion for reconsideration and stating

 that a motion for reconsideration does not toll the filing deadline); Infanzon v.

 Ashcroft, 386 F.3d 1359, 1361 (10th Cir. 2004) (recognizing court lacked jurisdiction

 to review underlying removal order absent a timely petition for review, but court

 retained jurisdiction to consider the denial of a motion to reopen).

       To the extent Loya challenges the BIA’s denial of reconsideration, we review

 for an abuse of discretion. See Rodas-Orellana v. Holder, 780 F.3d 982, 990

 (10th Cir. 2015). “The BIA abuses its discretion when its decision provides no

 rational explanation, inexplicably departs from established policies, is devoid of any

 reasoning, or contains only summary or conclusory statements.” Berdiev v. Garland,

 13 F.4th 1125, 1130-31 (10th Cir. 2021) (internal quotation marks omitted).



                                            3
Appellate Case: 21-9594       Document: 010110722260       Date Filed: 08/09/2022        Page: 4



        There was no abuse of discretion here. Loya’s motion for reconsideration

 reiterated the very same merits arguments he had previously raised on direct appeal

 to the BIA, at times verbatim. Compare Admin. R. at 7 (Mot. for Recons.) (“[M]y

 family . . . continue[s] in risk of being victims of persecution[.]”), with id. at 72

 (direct appeal brief) (“[M]y family . . . continue[s] in risk of being victims of

 persecution[.]”). The BIA properly declined to reconsider those previously raised

 arguments. See Ahmed v. Ashcroft, 388 F.3d 247, 249 (7th Cir. 2004) (“A motion

 [for reconsideration] that merely republishes the reasons that had failed to convince

 the tribunal in the first place gives the tribunal no reason to change its mind.”); In re

 O-S-G-, 24 I. & N. Dec. 56, 58 (B.I.A. 2006) (“[A] motion to reconsider is not a

 process by which a party may submit, in essence, the same brief presented on appeal

 and seek reconsideration by generally alleging error in the prior [BIA] decision.”).

 Consequently, we deny the petition for review to the extent it challenges the BIA’s

 denial of reconsideration.

                                             III

        The petition for review is dismissed in part and denied in part. Loya’s motion

 to proceed without prepayment of costs and fees is granted.


                                              Entered for the Court


                                              Timothy M. Tymkovich
                                              Chief Judge




                                              4